DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed on 03/22/2021. 
Response to arguments
The claims 1-20 were pending in this application. Arguments are persuasive and the previous rejection is withdrawn. Claims 1-20 are allowed. 
Allowable Subject Matter
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts are Lou et al. (U.S 2018/0331693); and Yang et al. (U.S 9,432,986). 
Regarding in claims 1 and 17, Lou discloses a base station may transmit a physical downlink shared channel (PDCCH) that carries a downlink control information (DCI) message to a UE and UE may attempt to decode the search space based on one or more of the different lengths (see Lou, paragraph [0004]; [0067]; [0069]). Yang, from the same or similar fields of endeavor, disclose a UE configured to be in transmission mode where DCI in dynamic format DCI indicates a transmission mode of a plurality of transmission modes (see Yang, column 13, lines 1-67) and determining a transmission mode from the decoded physical downlink control channel candidate (see Yang, column 10, lines 9-67)  and communicating user data via at least one physical shared channel according to the determined transmission mode (see Yang, column 10, lines 32-67) and Yang also discloses a UE detects a PDCCH and receives a PDSCH corresponding to the PDCCH and the UE may detect DCI format in (see Yang, column 13).
However, none of Lou, Yang and other prior arts teaches or suggests, alone or in combination, the particular combination of claimed features relating to “receiving configuration information of a physical downlink control channel search space, where the physical downlink control channel search space is associated with a downlink control information format, where downlink control information of the downlink control information format dynamically indicates a transmission mode of a plurality of transmission modes, and where the plurality of transmission modes include at least transmission of multiple associated physical shared channels and non-coherent joint transmission in a physical shared channel; receiving a downlink signal at a monitoring occasion of the physical downlink control channel search space; decoding a physical downlink control channel candidate according to the downlink control information format by using the received downlink signal; determining a transmission mode from the decoded physical downlink control channel candidate; and communicating user data via at least one physical shared channel according to the determined transmission mode”
Above taken with other limitations of the claims is considered novel and non-obvious. 
Claims 2-16 and 18-20 depend from claims 1 and 17 are allowed since they depend from allowable claims 1 and 17. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN HUONG TRUONG whose telephone number is (571)270-5829.  The examiner can normally be reached on Mon-Fri (7:30AM-5:00PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Lan-Huong Truong/
Primary Examiner, Art Unit: 2464
03/27/2021